Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-6, and species election of (i) medium of claim 1, in the reply filed on Sept. 13, 2021 is acknowledged.  Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  The traversal is on the grounds that Nie does not teach anything relevant to the pending claims and does not teach or suggest the methods recited in the pending claims.  This is not found persuasive because as indicated by the restriction requirement, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made.  It is maintained that the special technical feature shared by the groups is induced brown adipose tissue cells which is clearly taught by Nie (abstract, 0008, and 0102-0103).  
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6 are presented for examination on the merits.

Status of the Claims 
	Claims 1-17 are currently pending.
	Claims 7-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 
	Claims 1-6 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: there is description of color in the Specification of Figure 3 on pg. 5 line 32 and Fig. 5 on pg. 6 line 19 and the various colors cannot be distinguished from each other since the figures are in black and white. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: KnockOut™ serum replacement on pg. 2 line 31, pg. 23 lines 18 and 21, pg. 25 line 33, and pg. 26 line 20; MitoTracker™ on pg. 6 lines 19, 21, and 22, pg. 17 line 21, and pg. 26 lines 17, 21 and 23; AlbuMax™ on pg. 14 line 5; TrypLE™ on pg. 24 line 7; MilliQ® H2O on pg. 26 line 14, Triton™ X-100 on pg. 26 line 30, Tween®-20 on pg. 26 line 32; Evos® FL on pg. 27 line 4; Adobe photoshop™ on pg. 27 line 5, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical errors in claims.  
Claim 1 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. pair box gene 3 (Pax3), myogenic factor 5 (Myf5), pair box gene 7 (Pax7), hepatocyte growth factor (HGF) signaling pathway activator, insulin-like growth factor (IGF) signaling pathway activator, fibroblast growth factor (FGF) signaling pathway activator, and bone morphogenetic (BMP) signaling pathway inhibitor).
	Claim 1 is objected to in the recitation of “and an FGF signaling pathway activator; and a BMP signaling pathway inhibitor”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “,]] and a BMP signaling pathway inhibitor”.  It is recommended to remove the first “and” from the list of components of the medium and 
Claim 1 is objected to in the recitation of “non selective” in lines 17 and 18 and “non steroidal” in line 18, and in the interest of improving claim form, it is suggested that the recited phrases be amended to recite “non-selective” and “non-steroidal”.  It is suggested a hyphen be placed in the terms.  
Claim 2 is objected to in the recitation of “Adipocyte differentiation medium” and to be consistent with claim 1, it is suggested that it be amended to recite “adipocyte differentiation medium”.  
Claim 5 is objected to in the recitation of “containing numerous” and to be consistent with claim 4, it is suggested that it be amended to recite “comprises numerous” or at least “contains numerous” to be grammatically correct.
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to an adipocyte differentiation medium comprising an effective amount of an insulin signaling pathway activator, an iron-binding glycoprotein that is internalized through transferrin receptor-mediated endocytosis, a cofactor for anti-oxidants reduction, a methylated xanthine derivative that acts both as a competitive non-selective phosphodiesterase inhibitor and a non-selective adenosine receptor antagonist, a non-steroidal, non-selective inhibitor of the cyclooxygenase and thus an inhibitor of prostaglandin production, a thyroid hormone receptor signaling pathway activator, a synthetic cortisol derivative, and a thiazolidinedione molecule binding to the peroxisome proliferator-activated receptor gamma (PPARγ) nuclear receptor.  Each of these components or compounds have a wide array of activities and/or effects.  These claims are considered genus claims that encompass a wide array of compounds.  The claims encompass any activator of the insulin signaling pathway, any iron-binding glycoprotein that is internalized through transferrin receptor-mediated endocytosis, any cofactor for anti-oxidants reduction, any methylated xanthine derivative that acts both as a competitive non-selective phosphodiesterase inhibitor and a non-selective adenosine receptor antagonist, any non-steroidal, non-selective inhibitor of the cyclooxygenase and thus an inhibitor of prostaglandin production, any thyroid 
        The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all of the potential species of each of these claimed components or compounds that may exhibit one, all, of or any of the claimed activity for each component or compounds.  The possible variations of compounds are limitless with potentially thousands of compounds that may exhibit the claimed activities for each component or compound.  The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  
The specification lacks sufficient variety of species of compounds to reflect this variance in the genus since the specification does not provide any examples of such a genus of compounds.  The specification only provides one example for each of the claimed components (see published application 0064).  For an insulin signaling pathway activator, insulin is used.  For an iron-binding glycoprotein that is internalized through 
Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these compounds, the specification does not describe the claimed components or compounds in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these components or compounds at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.

	


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "preferably" in claim 1 in lines 12 and 23 is a relative term which renders the claim indefinite. The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "preferably" in claim 2 in line 2 is a relative term which renders the claim indefinite. The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites “a serum replacement supplement, preferably comprising lipid-rich albumin (such as Knock-out serum replacement (KSR, Gibco))”. The metes and bounds of the phrase “such as” is unclear because it raises confusion as to whether the optional language was intended to describe the lipid-rich albumin or whether the serum replacement supplement is Knock-out™ replacement.  Appropriate clarification is 
Additionally, claim 2 is vague and indefinite in the use of parenthesis, since it is unclear whether the parenthetical material is or is not intended to be part of the claim.
Claim 2 contains the trademark/trade names KnockOut™ serum replacement and Gibco™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe a supplement and company producing the supplement and, accordingly, the identification/description is indefinite.
Since claims 3-6 depend from indefinite claim 1 and do not clarify the above points of confusion, claims 3-6 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate corrections are required.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, set forth in this Office action.
With respect to claim 1, the prior art does not disclose an in vitro method of generating an induced brown adipose tissue (iBAT) cell by providing a paraxial mesoderm (PAM) cell expressing at least one of Pax3, Myf5 and Pax7 where the cell is cultured under the specific conditions disclosed in (i) and (ii) of the claim.  In condition (i), the PAM cell is cultured first in a medium containing an effect amount of a HGF signaling pathway activator, an IGF signaling pathway inhibitor, a FGF signaling pathway activator, and a BMP signaling pathway inhibitor for at least one day.  Then the cell is cultured in a medium containing a HGF signaling pathway activator and an IGF signaling pathway inhibitor, but no FGF signaling pathway activator for a time sufficient for the cell to differentiate into iBAT cell that expresses uncoupling protein 1 (UCP-1).  In condition (ii), the PAM cell is cultured first in a medium containing a FGF signaling pathway activator, and a retinoic acid signaling pathway inhibitor for two to six days.  Then the cell is cultured in an adipocyte differentiation medium containing an effective amount of an insulin signaling pathway activator, an iron-binding glycoprotein that is internalized through transferrin receptor-mediated endocytosis, a cofactor for anti-oxidants reduction, a methylated xanthine derivative that acts both as a competitive non-selective phosphodiesterase inhibitor and a non-selective adenosine receptor antagonist, a non-steroidal non-selective inhibitor of the cyclooxygenase and thus an 
The closest prior art is represented by Ahfeldt et al. (Nature, Cell Biology, 2012) (ref. of record), Hafner et al. (World Journal of Stem Cells, 2014) (ref. of record) and Nishio et al. (Methods Enzymology, 2014) (ref. of record).  Ahfeldt discloses a method of differentiating induced pluripotent stem cells into brown adipose cells (iBAT) by inducing the expression of PPARG2, CEBPB and PRDM16 by transducing the cells with vectors encoding for these transcription factors.  Ahfeldt does not teach or suggest starting with PAM cells or describes the differentiation method using the culturing methods recited in (i) and (ii) of claim 1.  Hafner reviews methods of differentiating induced pluripotent stem cells into brown adipose cells (iBAT) (Fig. 1).  However, none of the methods disclosed in Hafner provide PAM cells or have the culturing conditions of (i) and (ii) of claim 1 (see entire document).  Nishio discloses a method for differentiating human embryonic stem cells and human induced pluripotent stem cells into functional brown adipocytes (iBAT) (abstract) using an adipocyte differentiation medium (pg. 181).  However, Nishio does not teach the method where PAM cells are used, does not teach the culturing conditions of (i) and (ii) of claim 1 and the adipocyte differentiation medium of Nishio is different from the claimed medium.


Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632